This is a Non-Final office action for serial number 17/490,984

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 objected to because of the following informalities:  “on” on line 7 is grammatically incorrect, the claim should read “one of the plurality of”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "at least one of the wheels" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
All words in a claim must be considered in determining the patentability of theclaim against the prior art. If no reasonably definite meaning can be ascribed to certainterms in the claim, the subject matter does not become obvious, the claim becomesindefinite. In re Wilson, 424F.2d 1382, 1385 (CCPA 1970). The examiner's analysis ofthe claims, in particular claim language within the claims as rejected under 35 USC 112 above, indicates that considerable speculation as to the meaning of the terms employed and assumptions as to the scope of the claims needs to be made, as the examiner does not understand what is exactly being claimed by the applicant. Any rejection under 35 U.S.C. 102 should not be based on such speculations and assumptions. In re Steele, 305 F.2d 859,862 (CCPA 1962); Ex parte Head, 214 USPQ 551 (Bd.App. 1981). Accordingly, the applicant should not assume that any claims not rejected using prior art is considered allowable since the examiner can not clearly determine the limitations of the claim due to indefiniteness. The applicant should be aware that once the claims have been corrected to remove the problems concerning indefiniteness, prior art may be used to reject the claims and the next action made final or if the application is in a final status the amendment after final may not be entered as requiring further search and/or consideration. 	
	The claims have been rejected under 35 U.S.C. 112 for the above reasons. Please note that the Examiner may not have pointed out each and every example of indefiniteness. The applicant is required to review all the claim language to make sure the claimed invention is clear and definite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claim(s) 4, 7, 8, 9, 10, and 12 is/are rejected under 35 U.S.C. 102(a) (1) as being by Dunbar 8,746,377. Dunbar discloses (Claim 4) a fishing rod holder and wash-down station, comprising: a frame including frame members arranged in a rectangle having two parallel long sides and two opposing parallel short sides at ends of the long sides; a plurality of vertical rod holders disposed in the frame such that a bottom end of each one of the plurality of vertical rod holders pass through the frame from a top of the frame to a bottom of the frame, and wherein each of the vertical rod holders are open at a top end and a bottom end; each one of the vertical rod holders having a horizontally oriented stop post at a lower end of the vertical rod holder, and wherein the stop posts in each one of the vertical rod holders have a common orientation with each other; a cross member between the parallel long sides of the frame; a handle mounted on the cross member including a vertical shaft that extends upward from the cross member, and a hand rest at a top of the vertical shaft having an elongated body that is oriented to be parallel to the long side of the frame; and a plurality of casters, each one of the casters being disposed at a respective corner of the frame; (Claim 7) wherein each of the frame members have a top surface and bottom surface that that are wider than a vertical height of the frame members; (Claim 8) wherein each of the frame members are aluminum planks (column 2, lines 59); (Claim 9)  wherein the stop posts (51) are all oriented to be perpendicular to the elongated direction of the long side frame members; (Claim 10) wherein each of the frame members and plurality of vertical rod holders are made of powder coated aluminum; (Claim 12) wherein the plurality of vertical rod holders (40) are arranged in first line along a first one of the long side frame members (40), and in a second line along a second one of the long side frame member.  
[AltContent: arrow][AltContent: arrow][AltContent: textbox (vertical rod holders 40
 stop post (51))][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (frame)]
[AltContent: arrow][AltContent: textbox (vertical shaft)]
[AltContent: arrow][AltContent: textbox (casters (14))][AltContent: arrow][AltContent: textbox (hand rest)][AltContent: textbox (cross member (horizontal rod of 11))][AltContent: arrow][AltContent: arrow][AltContent: textbox (short side            long sides                    short sides)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    350
    634
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunbar 8,746,377 in view of McKnight et al. (McKnight) 2014/0346206. Dunbar discloses all of the limitations of the claimed invention except for the vertical rod holders including a cap. McKnight teaches (Claim 5)  that it is known to have cap (145) on the top edge of the vertical rod holder that covers a portion of the inside surface and a portion of the outside surface of the vertical rod holder. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dunbar to have included the cap as taught by McKnight for the purpose of providing a means to prevent damage and removal of the rod supported. Dunbar in view of McKnight disclose all of the limitations of the claimed invention except for the cap being made of vinyl. It would have been obvious to one having ordinary skill in the art at the time the invention was made to (Claim 6) the cap being made of vinyl., since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
	Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunbar 8,746,377 in view of Mock 6,533,260. Dunbar discloses all of the limitations of the claimed invention except for the at least one of the wheels including a brake. Mock teaches that it is known to have a wheel including a brake (column 4, lines 55). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dunbar to have including a brake to the wheel as taught by Mock for the purpose of providing a means to secure the holder in a desired position. 
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunbar 8,746,377. Dunbar discloses all of the limitations of the claimed invention except for the vertical rod holders are spaced at least six inches apart. It would have been an obvious matter of design choice to have made the vertical rod holders are spaced at least six inches apart, since such a medication is a change in the size of a prior art device is a design consideration within the skill of the art since the applicant has not shown how the chosen shape is critical. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
Allowable Subject Matter
Claims 1-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  in regards to claim 1 the prior art does not disclose a fishing rod holder and wash-down station, comprising: a plurality of vertical rod holders arranged in a first row and a second row; a plurality of horizontal joining members, each joining member coupled between a respective on of the plurality of vertical rod holders and the lower support member; a handle that is positioned over, and joined to, the lower support member by at least one vertical joining member; and wherein the plurality of vertical rod holders, lower support member, plurality of horizontal joining members are made of metal tube stock; wherein the plurality of bottoms of the plurality of vertical rod holders are all substantially level with each other and are configured to rest on a surface to support the fishing rod holder and wash-down station on the surface and including all of the other limitations of the claim. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art discloses conventional fishing rod holders.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY T WOOD whose telephone number is (571)272-6826. The examiner can normally be reached M-Thur 9:00am-5:30pm flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIMBERLY T WOOD/           Primary Examiner, Art Unit 3631